Title: Lyman C. Draper to James Madison, 4 June 1833
From: Draper, Lyman C.
To: Madison, James


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Lockport, Niagara County, N. Y.
                                
                                June 3d, 1833.
                            
                        
                        Yours of the 19th May was recd the 26th of the same month. I am under the necessity of troubling you again
                            for some information respecting your useful life. If there has ever been any sketches of your life published either in the
                            form of Books, Periodicals or Newspapers, I would request you to mention them to me, and would furthermore request you to
                            mention the dates of the Periodicals and Newspapers, (if you can recollect them,) and where published &c.
                        I am aware that a man of your great age and infirm health cannot find but very little time to attend to such
                            business as I am troubling you with. But if you can find spare time enough to write to me once more and give me the
                            desired information I should feel very thankful—but should not know how to repay you for your trouble. Yours Respectfully
                        
                            
                                Lyman C. Draper.
                            
                        
                    